KESSLER, J.,
separately concurring in pai*t and dissenting in part:
¶ 26 I concur with the majority’s construction of the statutory scheme at issue and concur that if we concluded the superior court erred, we could modify the adjudication to reflect that Jessie is delinquent for violating A.R.S. § 13-2910(A)(3), However, for the following reasons, I respectively dissent that the superior court erred in adjudicating Jessie as delinquent of a felony for cruel mistreatment of an animal.
¶27 The facts are relatively undisputed. Jessie shot a small, stray kitten with a pellet gun. The superior court correctly held that the State did not prove the shot killed the kitten because there was no evidence presented to that effect. Shortly after the shooting, another person eviscerated the kitten, essentially cutting into its body, taking out its organs, and cutting it into two, There is no evidence Jessie physically participated in the evisceration; instead he photographed the evisceration and posted the photo record on social media, telling the police later that he found the evisceration nasty and interesting.
¶ 28 We view the record in the light most favorable to affirming the trial court. State v. Rose, 231 Ariz. 500, 515, ¶ 72, 297 P.3d 906 (2013) (citation omitted). We will affirm if, on any reasonable view of the evidence, we can deduce facts which on any theory of the law would sustain the judgment. Land-Air, Inc. v. Parker, 103 Ariz. 1, 2, 435 P.2d 838 (1967) (citation and quotation omitted). We will affirm even if the trial judge was right for the wrong reasons. City of Phoenix v. Geyler, 144 Ariz. 323, 330, 697 P.2d 1073 (1985) (citation omitted). We also presume that the judge knows and properly applies the law. State v. Ramirez, 178 Ariz. 116, 128, 871 P.2d 237 (1994) (citation omitted).
¶ 29 In light of these standards of review, the record supports the adjudication of Jessie as an accomplice to the evisceration. Given that the court found the State had not proven the shot killed the kitten, this means the kitten was still alive when Jessie’s friend disemboweled it while Jessie was photographing her do it. This clearly meets the requirements of torturing the cat, inflicting unnecessary serious physical injury on the cat or killing the cat in a manner that caused protracted suffering. A.R.S. § 13-2910(A)(9), (H)(2). By filming the crime, Jessie was an accomplice. A.R.S. §§ 13-301(2)-(3); 303(B)(2); Harris v. State, 790 P.2d 1379, 1383 (Alaska App. 1990).
¶ 30 In so holding, I recognize that the State did not allege that Jessie could be liable as an accomplice or propose a theory of the case on the basis that the kitten was killed in a manner that caused protracted suffering thi-ough the evisceration. However, there is no right to notice of how the State will prove liability and no requirement that charging documents allege an accomplice theory of liability. State v. Tison, 129 Ariz. 526, 538, 633 P.2d 335 (1985) (citations omitted); State v. McInelly, 146 Ariz. 161, 162-63, 704 P.2d 291 (App. 1985).
¶ 31 Accordingly, I would affirm the superior court’s decision.